UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): August 22, 2013 TherapeuticsMD, Inc. (Exact Name of Registrant as Specified in its Charter) Nevada 000-16731 87-0233535 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 6800 Broken Sound Parkway NW Third Floor Boca Raton, FL 33487 (Address of Principal Executive Office) (Zip Code) Registrant's telephone number, including area code:(561) 961-1900 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): £
